J-A28044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.M., A MINOR,               IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: R.M., FATHER,

                            Appellant                 No. 433 EDA 2015


                      Appeal from the Order January 9, 2015
                 In the Court of Common Pleas of Pike County
                Civil Division at No(s): CP-52-DP-0000016-2011


BEFORE: GANTMAN, P.J., PANELLA, and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED DECEMBER 21, 2015

       R.M. (“Father”) appeals from the order entered on January 9, 2015,

that granted the petition filed by Pike County Children and Youth Services

(“CYS” or the “Agency”) to terminate his parental rights to his daughter,

R.M. (“Child”) who was born in November of 2009, pursuant to 23 Pa.C.S. §

2511(a)(1), (2) and (8), and (b).1 We affirm.

       The trial court set forth the relevant facts and procedural history of

this matter as follows:

             [Father] is the natural father of [“Child”]. [Child] was born
       [in November of 2009] to Father and [Mother]. [Child] was first
____________________________________________


1
  In a decree dated January 7, 2015, and entered on January 9, 2015, the
trial court granted the petition filed by Child’s mother, J.M., (“Mother”),
seeking the voluntary relinquishment of her parental rights to Child. Mother
has not appealed the decree nor is she a party to this appeal.
J-A28044-15


      placed with the Agency on June 20, 2011 and adjudicated
      dependent seven days later. [The Agency] filed its first Petition
      for Involuntary Termination of Parental Rights (hereinafter “first
      petition”) on March 20, 2013. Mother and Father were both
      incarcerated in Pike County Correctional Facility at the time.

            [The trial court] denied the first petition, issuing its
      Findings of Fact and Conclusions of Law on the matter on
      October 3, 2013 (hereinafter “October Findings” or “October
      Conclusions,” as appropriate).

Trial Court Opinion, 3/9/15, at 1-2.

      In its October Conclusions, the trial court found, inter alia, as follows:

      24. Based on Father’s efforts thus far to maintain a consistent,
      loving relationship with [Child], the [trial court] is unable to
      conclude at this time, by clear and convincing evidence, that he
      cannot or will not remedy the conditions that have led to
      [Child’s] placement.

      25. Should Father fail to make immediate, substantial
      progress toward a permanent release from incarceration,
      maintenance of sobriety from drug use, commencement of
      appropriate, recommended drug and alcohol counseling,
      securing of stable housing, continuation of regular,
      consistent, productive visits with [Child] and obtaining
      regular employment, then the [c]ourt will be amenable to
      reconsidering its decision made herein.

      26. With regard to both parents, there is little margin for error in
      their future efforts at rehabilitation and continued pursuit of
      reunification with their minor child.

      27. Either party’s failure to screen negatively for drug use, to
      seek regular employment, to secure stable housing, to exercise
      regular consistent visits with the minor child or to complete any
      other appropriate action could result in termination of his or her
      parental rights.

Trial Court Order, 1/9/15, at 1-3 (quoting October Conclusions) (emphasis

added).


                                       -2-
J-A28044-15


      Father was released from prison in January of 2014. Ten months after

Father was released from prison, the Agency filed a second petition for the

involuntary termination of Father’s parental rights on October 30, 2014. On

October 31, 2014, the trial court entered an order scheduling a hearing on

the termination petition for December 3, 2014, that ultimately was re-

scheduled for January 7, 2015. At the January 7, 2015 hearing, the Agency

presented the testimony of Lauren Buccine, the Agency caseworker.       N.T.,

1/7/15, at 4. The Agency also presented the testimony of Cindy Luyando,

who supervised the visits between Father and Child. Id. at 49.

      Ms. Buccine testified that she had been Child’s caseworker since Child

entered placement at the age of nineteen months, on June 27, 2011. N.T.,

1/7/15, at 4-5.   At the time of the hearing, Child was five years and two

months old and had been in placement for forty-three months.       Id. at 5.

Child resided in a Pike County foster home. Id. As noted above, in the trial

court’s October Conclusions, the trial court directed Father to make

substantial progress to gain permanent release from incarceration, to obtain

employment and stable housing, and to engage in consistent, productive

visitation with Child. Id. at 6-7. Father was released from prison in January

2014, at the expiration of his maximum sentence. Id. at 7.

      After his release, Father attended two visits during January of 2014.

N.T., 1/7/15, at 7. Father did not visit Child in February or March of 2014.

Id.   He requested night or weekend visits to accommodate his work


                                    -3-
J-A28044-15


schedule, but he failed to provide proof of his work schedule. Id. In March

of 2014, Ms. Buccine wrote a letter to Father, addressed to the office of his

legal counsel, as Father had no mailing address or residence at the time.

N.T., 1/7/15, at 8; Petitioner’s Exhibit 1. In the letter, Ms. Buccine stated

that Father had been a “no call/no show” for two visits in January of 2014

and two visits in February of 2014, had cancelled two visits in February

2014, and had cancelled his visits for March of 2014. N.T., 1/7/15, at 8-9.

In the letter, Ms. Buccine informed Father to contact the Agency to make

accommodations to attend visits.    Id.   Beginning in April of 2014, Father

scheduled two visits per month, occurring on Mondays. Id. at 8.

     In September of 2014, Ms. Buccine wrote a second letter to Father

summarizing his visits between March of 2014 and August of 2014.        N.T.,

1/7/15, at 9-10; Petitioner’s Exhibit 2. During this period, Father was a “no

show/no call” for two of twelve possible visits, he cancelled two visits,

attended three visits late, and rescheduled a visit. Id. Ms. Buccine received

updates from Cindy Luyando, who supervised the visits. Id. at 12.

     When Father was released from prison in January of 2014, he lacked

housing until the middle or end of March. N.T., 1/7/15, at 10-11. He then

rented a single room with a bathroom and a kitchen nook in Milford on a

weekly basis, but he lacked a lease or other written agreement regarding his

occupancy. Id. Father began leasing an additional apartment in October of

2014, but he did not inform the Agency until November 17, 2014. Id. at 11.


                                    -4-
J-A28044-15


Between the time of the trial court’s October 3, 2013 order and October of

2014, Father failed to provide the Agency with proof that he obtained a

stable residence. Id. at 11-12.

      Ms. Buccine observed one visit between Father and Child, which

occurred in September of 2014. N.T., 1/7/15, at 12-14. The visit took place

in a park, at Child’s request. Id. Child enjoyed playing on the playground

equipment, but she did not want to interact with Father or want Father to

direct her activities. Id. at 14. At the park visit, Father did not perform any

parental duty, aside from playing with Child for about an hour. Id. at 15-17.

He brought a donut for Child, which she ate. Id. at 15-17. Child was not

affectionate toward Father, and she refused to hug him at the end of the

visit. Id. Ms. Buccine opined that Child had no bond with Father. Id. at

14-15.   Child refers to Father as “jail dad,” and she has also stated that

Father is dead. Id. at 14-15. Child refers to her foster father as “Dad,” and

she has never lived with Father. Id.

      Ms. Buccine testified that the termination of Father’s parental rights is

in Child’s best interest. N.T., 1/7/15, at 17. She explained that Child had

been in placement for forty-three months of her sixty-two-month life at the

time of the hearing. Id. at 17-18. Child had been placed in the same foster

home since she was nineteen months old.       Id. at 18. Ms. Buccine stated

that Child needed a permanent, stable, loving home with a family. Id.




                                     -5-
J-A28044-15


       Ms. Buccine concluded that the termination of Father’s parental rights

would bring permanence and stability into Child’s life. N.T., 1/7/15, at 39-

40. Child could be a normal five-year-old with a consistent family, and she

would not have to be pulled from school and her home to attend supervised

visits with Father. Id. at 40. Ordinarily, parents progress from supervised

visits to unsupervised visits, but Father had not progressed to unsupervised

visits. Id.

       The Agency next presented the testimony of Cindy Luyando, who

testified she arranges the visits with Father and gives him a copy of the

calendar and a letter to sign, confirming that he reviewed it. N.T., 1/7/15,

at 50. Ms. Luyando transports Child to and from the visits. Id. Initially, the

supervised visits occurred in the Agency conference room. Id. At the time

of the hearing, visits were conducted in the visitation center.2 Id. The visits

between Father and Child were always supervised. Id. at 50. Ms. Luyando

stated that if a parent is consistent in visitation, the Agency will grant the

parent unsupervised visits. Id. at 51.

       Ms. Luyando testified that she gives the visitation sign-in sheet to

Father for his signature at the visits. N.T., 1/7/15, at 51-52. If Father does

not show for the visit, Ms. Luyando writes “cancelled” and the reasons for

the cancellation, and provides a copy to Father.     Id. at 52.   Ms. Luyando
____________________________________________


2
 The visitation center is a model house with a living room, kitchen, stove,
and refrigerator. N.T., 1/7/15, at 66-67.



                                           -6-
J-A28044-15


supervised all visits except the park visit that Ms. Buccine supervised on

September 8, 2014. Id.

      According to the visitation guidelines that Father signed, when Father

does not appear for his visitation, Child remains at the Agency for twenty

minutes before Ms. Luyando cancels the visit and returns Child to school.

N.T., 1/7/15, at 56.   When Ms. Luyando informs Child that Father is not

coming to the visit, she observes that there is no effect on Child’s demeanor.

Id. at 57. When Ms. Luyando picks up Child to take her to visit with Father,

Child is excited to see Ms. Luyando. Id. When Ms. Luyando explains that

they are going to visit Father, Child asks, “my jail daddy?”, and then says,

“okay” with a straight face. Id. Ms. Luyando also testified that Child calls

Father her “jail dad,” and she calls her foster father, “Daddy.”   Id. at 58.

When Father first visited with Child after he was released from prison, Child

would not hug him or engage with him. Id. Father did not necessarily do

what Child wished, so Child became frustrated and ran to Ms. Luyando

instead of Father.   Id.   The visits last for one hour.   Id.   Ms. Luyando

explained that, when Father was released from prison, she offered Father

weekly visits with Child. Id. at 59. Father declined, stating that he would

not be able to take time away from his job. Id. at 59. When the Agency

decreased the visits to biweekly, Father stated that an early Monday visit

would be fine so that he could go to work afterward, if necessary. Id. Ms.

Luyando asked Father to provide his work schedule to Ms. Buccine, but Ms.


                                    -7-
J-A28044-15


Luyando never received such a schedule. Id. Ms. Luyando testified that, of

the thirty-six possible visits, seven occurred while Father was in prison. Id.

at 59-60. He attended sixteen of the remaining twenty-nine visits, and was

late for five of them. Id. Thus, Father saw Child less than sixteen hours in

the entire year of 2014. Id.   During the visits, Ms. Luyando never observed

Father perform any parental duties for Child. Id. at 60.

      Ms. Luyando explained that in a normal parent-child visit, the child and

the parent build a bond. N.T., 1/7/15, at 60.     In the case of Father and

Child, Father dominates the visit, and Child shuts down. Id. at 61.

      After the close of the Agency’s case, Father’s counsel made an oral

motion to dismiss the termination petition, suggesting that Father had done

everything he could possibly do to attend visits, obtain housing, and obtain

employment. N.T., 1/7/15, at 73. Father’s counsel argued that there was

no basis to showing that the conditions that existed at the time Child was

removed from his home continued to exist and that there was no evidence

to show a lack of a bond between Father and Child.         Id.   The trial court

denied the motion. Id.

      Father then testified on his own behalf.   As noted, the Agency took

Child into custody in June of 2011, while Father was in prison. N.T., 1/7/15,

at 74. Father was released from prison on January 7, 2014, after serving his

maximum sentence, and Father admitted that he would have been eligible

for parole at an earlier time, within one month of Child being placed with the


                                    -8-
J-A28044-15


Agency.   Id. at 74-75.    He was denied release on parole because of his

behavior while incarcerated. Id.

      Father testified that he is willing to spend more time with Child. N.T.,

1/7/15, at 80. He would like the Agency to provide him with more visits.

Id. Additionally, while the Agency has requested employment verification,

Father claims that he is self-employed.        Id.    Father stated that he is a

“broker” and “owns” an LLC.        Id.    However, Father also stated that he

receives a Form 1099 from Merchant’s Exclusions Group for doing work like

cutting grass for different people, who pay him directly.           Id.   Father

inexplicably testified that he works twenty-four hours a day, seven days a

week, and can work on the phone or on the computer.              Id. at 82.    He

claimed to work out of New York City and stated that his office is three and

one-half hours away from his home by bus. Id. Father explained that he

works for commissions only, and he was losing his commissions while at the

termination hearing. Id.

      Father stated that he rents an apartment in Milford, Pennsylvania, on a

week-to-week basis without a written lease.          N.T., 1/7/15, at 83-85.   He

testified that he also rents an apartment in Hackettstown, New Jersey, for

$950 per month and that he had moved there full-time in November of

2014. Id. at 84-85. He claimed his rent was current for both apartments.

Id.




                                         -9-
J-A28044-15


      Father opined that he can properly care for Child, and that he knows

how to care for babies, children, and animals.       N.T., 1/7/15, at 85.   He

suggested that Child might benefit from counseling if she is uncomfortable

with him, and he is willing to participate in counseling. Id. at 86. Father

testified that there is a bond between Child and him, regardless of whether

she refers to him as her “jail dad.” Id. He stated that Child addresses him

as “Dad” at the visits, and that she knows that he is her father. Id. at 87.

Father also testified that he had Christmas presents from “Santa” for Child in

his car that he had been unable to give her. Id. Father stated that while

incarcerated, he attended parenting classes and that he had continued

attending parenting classes since his release. Id.     Father    referred   to

Child as the baby. Id. at 88. Father testified that he wants Child to know

him and to live with him and his girlfriend as a family.        Id. at 87-88.

However, Father admitted failing to call or attend visits. Id. at 88. In this

regard, Father explained as follows:

      I’m putting – managing [my] priorities to getting the baby – let
      me have the baby[,] of course it’s everything could be okay,
      because it’s right there, but you know just like the child
      support[,] it’s not about not having the money, it’s about making
      it like a bill, so you put it like with the cable and the electric
      instead of like that’s your daughter.        It is not such an
      importance like that it’s life or death, it is a bill due on the
      second, you pay it on the fifth, it’s a bill.

Id. at 88 (emphasis added).

      Father said he would like to have the visits extended because he is

“losing the whole day [of work, so he] might as well have the whole day

                                    - 10 -
J-A28044-15


visit.” N.T., 1/7/15, at 90. Father testified that if he attended every visit

with Child, he could have lost his job and would have no place to live as a

consequence, so he takes “the good with the bad.”        Id. at 92.   Father

stated:

            I’m trying to make that median where everything
      works that I make it enough at work and this – what is it
      all for? All these visits and all these court hearings and all
      these days of missing time from everybody’s job, not from
      my life, my life is small, but everybody in this room is
      missing time and it’s all for this case, for what? To just
      say oh, look you didn’t make enough visits.           I don’t
      understand.

            I’m able to take the baby right now. It is not a fast
      process, you just don’t get her. It is a very slow process.
      As you can see I’ve been home for twelve months and I haven’t
      even had a day at the park, nothing, nothing has ever been on
      any terms that I thought of or felt like doing.

Id. at 92-93 (emphasis added). Father stated that he believes he is doing

everything possible for Child, and that he wants to be there for her. Id. at

94.

      On January 9, 2015, the trial court entered its order involuntarily

terminating Father’s parental rights.   On February 9, 2015, Father filed a

notice of appeal, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      Father raises two issues on appeal:

      1. [Whether] [CYS] has met their burden of proving, by clear
      and convincing evidence, the grounds for involuntary termination
      of [Father’s] parental rights set forth in 23 Pa.C.S.A.
      § 2511(a)(1), (2), and (8)?


                                   - 11 -
J-A28044-15


       2. [Whether] [CYS] has met their burden of proving, by clear
       and convincing evidence, that the termination of [Father’s]
       parental rights would best serve the needs and welfare of the
       child?

Father’s Brief at 10.3

       In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

              [A]ppellate courts must apply an abuse of discretion
       standard when considering a trial court’s determination of a
       petition for termination of parental rights. As in dependency
       cases, our standard of review requires an appellate court to
       accept the findings of fact and credibility determinations of the
       trial court if they are supported by the record. In re: R.J.T.,
       608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
       are supported, appellate courts review to determine if the trial
       court made an error of law or abused its discretion. Id.; R.I.S.,
       [36 A.3d 567, 572 (Pa. 2011) (plurality)]. As has been often
       stated, an abuse of discretion does not result merely because
       the reviewing court might have reached a different conclusion.
       Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
       34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
       634 (Pa. 2003). Instead, a decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. Id.

             As we discussed in R.J.T., there are clear reasons for
       applying an abuse of discretion standard of review in these
       cases. We observed that, unlike trial courts, appellate courts are
       not equipped to make the fact-specific determinations on a cold
       record, where the trial judges are observing the parties during
       the relevant hearing and often presiding over numerous other
____________________________________________


3
   While Father stated his issues somewhat differently in his Pa.R.A.P.
1925(b) statement, we conclude that the issues in his brief were fairly
suggested in the Pa.R.A.P. 1925(b) statement and are, therefore, preserved
for our review. Gongloff Contracting, L.L.C. v. L. Robert Kimball &
Associates, Architects and Engineers, Inc., 119 A.3d 1070, 1075 n.4
(Pa. Super. 2015).



                                          - 12 -
J-A28044-15


      hearings regarding the child and parents. R.J.T., 9 A.3d at
      1190.    Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      The trial court terminated Father’s parental rights under section

2511(a)(1),(2), (8), and (b). This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one

subsection of section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).        We will limit our consideration to section

2511(a)(2) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may be
      terminated after a petition filed on any of the following grounds:

                                    - 13 -
J-A28044-15



                                    ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights of a
     parent shall give primary consideration to the developmental, physical
     and emotional needs and welfare of the child. The rights of a parent
     shall not be terminated solely on the basis of environmental factors
     such as inadequate housing, furnishings, income, clothing and medical
     care if found to be beyond the control of the parent. With respect to
     any petition filed pursuant to subsection (a)(1), (6) or (8), the court
     shall not consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving of
     notice of the filing of the petition.

23 Pa.C.S. § 2511.

     In our en banc decision in In re Adoption of C.L.G., 956 A.2d 999

(Pa. Super. 2008) (en banc), we reiterated the two-part test as follows:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only after determining that the parent’s conduct warrants
     termination of his or her parental rights must the court engage
     in the second part of the analysis: determination of the needs
     and welfare of the child under the standard of best interests of
     the child. Although a needs and welfare analysis is mandated by
     the statute, it is distinct from and not relevant to a
     determination of whether the parent’s conduct justifies
     termination of parental rights under the statute. One major

                                   - 14 -
J-A28044-15


       aspect of the needs and welfare analysis concerns the nature
       and status of the emotional bond between parent and child.

Adoption of C.L.G., 956 A.2d at 1004 (citations omitted).

       This Court has explained that the focus in terminating parental rights

under section 2511(a) is on the parent, but, under section 2511(b), the

focus is on the child. Adoption of C.L.G., 956 A.2d at 1008.4

       The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows:

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the parent
           has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.” . . .

           [The Supreme Court] has addressed incapacity sufficient for
           termination under § 2511(a)(2):

              A decision to terminate parental rights, never to be
              made lightly or without a sense of compassion for the
              parent, can seldom be more difficult than when
              termination is based upon parental incapacity.      The
              legislature, however, in enacting the 1970 Adoption Act,
              concluded that a parent who is incapable of performing
              parental duties is just as parentally unfit as one who
              refuses to perform the duties.


____________________________________________


4
  We note that the trial court intertwined its discussion of the considerations
under subsection (a)(8) and (b). We focus our discussion on subsection
(a)(2), which does not have a “needs and welfare” element.



                                          - 15 -
J-A28044-15


           In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986),
           quoting In re: William L., 383 A.2d 1228, 1239 (Pa.
           1978).

Adoption of S.P., 47 A.3d at 827.

      In the January 9, 2015 order, in relation to 23 Pa.C.S. § 2511(a)(2),

the trial court found it significant that the Agency filed a second petition

seeking to terminate Father’s parental rights to Child after his release from

incarceration.   Trial Court Order, 1/9/15, at 2.   The trial court found as

follows:

             The evidence presented at the [h]earing clearly indicates
      that [Father] was granted visitation with [C]hild. He had seven
      visits prior to his release from jail[,] and each of those visits
      occurred because Pike County Children and Youth Services
      arranged for and transported [C]hild to the jail. Following his
      release from jail, however, [Father] was scheduled for 29 visits
      with [C]hild[,] but [Father] missed 13 of those visits and was
      late for 5 other visits. Of the visits missed, each one was a “no
      show, no call” failure to appear.

             Father had no real basis for his failure to appear at these
      visits. Further, at the visits that did occur, the relationship of
      [Father] and [C]hild remained somewhat strained. In addition,
      Father has made no effort to seek to improve his visits or his
      relationship with [C]hild.    He has not sought additional or
      extended visits and does not appear to have made any effort to
      perform parental duties to [C]hild during that entire period of
      time.

            Father has obtained employment and a stable living
      arrangement over the last year but has not made serious
      attempts to expand his parental roles with his daughter. [C]hild
      is now slightly over 5 years of age and has been in the care of
      Pike County Children and Youth Services since June 20, 2011.
      Father was originally sentenced [in December of 2008] . . . As a
      result of multiple parole and probation violations, Father was
      found in violation of the terms and conditions of his probation
      and parole[,] and was again sentenced on those violations [in

                                    - 16 -
J-A28044-15


      January of 2010]. Even though this was a State sentence, it was
      to be served in the Pike County Jail. Despite being eligible for
      parole from that State sentence beginning in July of 2011,
      Father failed to qualify for State [p]arole on multiple occasions[,]
      and served his maximum sentence[,] and was ultimately
      released in January [of] 2014. During this period, Father had
      little opportunity to establish a positive parental relationship with
      [C]hild. Following his release on parole, he was given the
      opportunity to establish a positive parental relationship with
      [C]hild, but he has not actively and diligently pursued that goal.
      Father has had little involvement in his daughter’s life for the
      last four (4) years and has not properly utilized his scheduled
      visitation as a stepping stone to re-establishing a relationship
      with her.

Trial Court Order, 1/9/15, at 3-4.

      This Court has stated that a parent is required to make diligent efforts

toward the reasonably prompt assumption of full parental responsibilities.

In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). We may properly reject

a parent’s vow to cooperate, after a long period of uncooperativeness

regarding   the   necessity   or   availability   of   services,   as   untimely   or

disingenuous. Id. at 340.

      In its opinion, the trial court assessed the evidence regarding Father’s

repeated incapacity to parent Child and Father’s inability to remedy the

conditions and causes of his incapacity to parent Child as follows:

             We said of Father in our denial of the Agency’s first
      petition that “[b]ased on [his] efforts thus far to maintain a
      consistent, loving relationship with [Child], the [trial court] is
      unable to conclude[,] at this time, by clear and convincing
      evidence, that he cannot or will not remedy the conditions that
      have led to [Child’s] placement.” October Conclusions at ¶ 24.

            We went on to say specifically of Father that should he:


                                      - 17 -
J-A28044-15


                   fail to make immediate, substantial
                   progress toward a permanent
                   release      from     incarceration,
                   maintenance of sobriety from drug
                   use, commencement of appropriate,
                   recommended     drug    and    alcohol
                   counseling,   securing    of   stable
                   housing, continuation of regular,
                   consistent, productive visits with
                   [Child,] and obtaining regular
                   employment, then the [trial court]
                   will be amenable to reconsidering its
                   [denial of the Agency’s first petition]
                   made herein.

      October Conclusions at ¶ 25 (emphasis added).

                                   * * *

            The lack of a bond between Father and [Child], which we
      discuss in greater detail, infra, indicates that Father “has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being.” 23
      Pa.C.S.A. § 2511(a)(2). There are few more essential parenting
      duties than forming a healthy and strong bond with one’s child.
      Father’s behavior has not at any point suggested he can or will
      remedy “the conditions and causes of the incapacity, abuse,
      neglect or refusal.” Id. [Child’s] confusion was testified to by
      Agency case worker Lauren Buccin[e], who noted that [C]hild
      calls Father her “jail dad” and calls her foster father “daddy.”
      We found those circumstances together supported a finding that
      23 Pa.C.S.A. § 2511(a)(2) had been fulfilled.

Trial Court Opinion, 3/9/15, at 5-7.

      We conclude that the trial court’s credibility and weight determinations

and conclusions of law are supported by competent evidence in the record.

As such, we discern no abuse of the trial court’s discretion in terminating

Father’s parental rights pursuant to section 2511(a)(2).          See In re

Adoption of S.P., 47 A.3d at 826-827.

                                       - 18 -
J-A28044-15


      Next, we address section 2511(b).        In reviewing the evidence in

support of termination under section 2511(b), our Supreme Court recently

stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      We have stated that, in conducting a bond analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008). We have

also stated that a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights. See In re Z.P., 994

A.2d at 1121.

      The trial court found as follows with regard to section 2511(b):


                                    - 19 -
J-A28044-15


            This section of the statute “requires the trial court to
     determine what effect breaking an existing parent-child bond will
     have on the child currently, not speculating whether a bond may
     be formed in the future.” In re Adoption of J.M.[ ], [991 A.2d
     321, 325 (Pa. Super. 2010)]. There is no bond between Father
     and [Child], as is clear from the record. [Child] showed no
     excitement or interest when told by Agency staff that it was time
     to visit with Father. She reacted with flat affect when told that
     Father had not appeared in time for the visit and they could wait
     no longer for him. He remained “jail dad” to her, and her foster
     father remained “daddy.”

            And that is only the evidence presented that there is no
     expression of a bond from her side. There was also significant
     evidence that Father feels no bond from his side, either.
     Unexplained failure to attend visits suggests a lack of
     consideration or interest. Father referred [to Child] as a “baby”
     several times throughout these proceedings, including at the
     January 7, 2015 hearing, despite the fact that she is now five
     years old. He testified that he is good with “kids and animals.”
     Father was eligible for parole many times prior to his January
     2014 release but chose, of his own free will, not to pursue it,
     saying at the January 7, 2015 hearing that he was working on
     getting his “stuff” together instead of choosing to leave prison as
     soon as possible. He later testified that he was amenable to
     visits longer than one hour because[,] whenever he had a
     scheduled visit with [Child], he was “losing the whole day”
     anyway. Moreover, Father does not know her favorite color, toy,
     food or television show and cannot name her doctor or her
     dentist. These are small infractions of which even the best of
     parents may sometimes be found guilty, but[,] taken in the
     aggregate with the above and with all set forth below[,] they
     underscore Father’s general lack of interest in [Child].

           Finally, and perhaps most indicative of Father’s lack of any
     sense of or interest in a bond with [Child], at the January 7,
     2015 hearing[,] he referred to [Child] several times as “just a
     bill” because she was not living with him.          This was his
     explanation for missing his support payments in November and
     December, 2014. The parties were notified by an order dated
     October 31, 2014[,] that the original termination hearing would
     be held on December 3, 2014. The hearing was continued on
     that day until January 7, 2015[,] when it actually occurred.


                                   - 20 -
J-A28044-15


               In other words[,] Father was aware he was going to court
        to defend his parental rights two months in a row, and failed to
        make support payments in both of those months. The Agency
        petitioned for a hearing[,] at which it would argue Father should
        be placed on probation for failing to make his support payments,
        but he brought his support account current on December 29,
        2014. His January 2015 support payment was five days late as
        of the January 7, 2015 hearing as well. This is not the conduct
        of someone who feels a bond to their child, or for whom
        retention of their parental rights is a priority. We decided to
        terminate Father’s parental rights despite his protestations of
        progress because[,] as the Superior Court said about a
        defendant mother in similar proceedings in 2008:

           [I]f we were to permit [m]other further opportunity to
           cultivate an environment where she can care for [her
           child], we would be subjecting a child, who has been
           waiting for more than two years for permanency, to a
           state of proverbial limbo in anticipation of a scenario that
           is speculative at best.

        In re Adoption of C.L.G., [956 A.2d at 1008].

              [Child] is five years old. She has been in placement since
        she was 19 months of age. If [Child] was on the brink of “a
        state of proverbial limbo” after a little more than 24 months in
        placement, then surely “limbo” is too delicate a word for what
        [Child] has dealt with for the past 41 months.

Trial Court Opinion, 3/9/15, at 8-10 (emphasis in original).

        We find the trial court’s conclusions with regard to section 2511(b) are

supported by competent evidence in the record.              As such, there was no

abuse of the trial court’s discretion in terminating Father’s parental rights

under    section   2511(b).    Adoption        of   S.P.,   47   A.3d   at   826-827.

Accordingly, we affirm the trial court’s order terminating Father’s parental

rights to Child.

        Order affirmed.

                                      - 21 -
J-A28044-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2015




                          - 22 -